DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment and argument of 11/18/22 are entered.
Claims 41, 44, and 46 are amended.
Claims 42-43 and 45 are canceled.
	Claims 41, 44, and 46-66 are pending and considered herein.

Specification
	The specification is objected to.
	The first paragraph fails to provide the present status of the parent non-provisional Application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the amendments, limiting the RNA that interferes, to being an siRNA, the rejections of Claims 41, 44, and 46-66 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 44, and 46-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, due to the amendment. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 is the administration of a composition comprising an mRNA and a siRNA, in a lipid nanoparticle, wherein the result is the expression of the mRNA-encoded peptide/protein.
	Page 14, paragraph 2, of the specification states the second nucleic acid may deactivate or knock-down a malfunctioning endogenous nucleic acid or its protein product, and that such second nucleic acid may encode, for example, an mRNA or siRNA.  This is confusing as it appears that DNA is being talked about, as it is to encode an mRNA or siRNA.  This is the sole reference to siRNA anywhere in the specification.  There is no description or example as to why one would wish to silence expression of the mRNA administered, nor is there a description or example of another combination of mRNA and other gene the siRNA would block, in an advantageous manner.  Without such description, the Artisan would not know what is required between the mRNA and the siRNA to effect the method properly.
	With regard to the art, it was clear that while the process of finding siRNAs is not predictable, such that the particular sequence that would be successful at degrading the mRNA it binds, would work.  To wit, constraints on the sequence itself (e.g., the GC content, A at position 3, U at position 10, absence of G at position 13, and absence of C or G at position 19, etc.), as well as factors including protein binding, cellular localization, and target mRNA secondary structure, may make it difficult to design a working siRNA, or stop it from being effective once designed (Lu, et al. (2007) “Efficient siRNA selection using hybridization thermodynamics”, Nucleic Acids Research, 36(2): 640-47, p. 640, col. 2, paragraph 2).
	Thus, given the wide range of facilitating effects the second RNA may have, the absence of description of structure for any of these effects or why one would do so, and the absence of description of any examples, as well as the very wide range of siRNA sequences possible, lack of description of a single siRNA structure, and acknowledgment in the art that designing siRNAs is not understood as to which would be effective, the Artisan would not have understood Applicant to have been in possession of the invention as claimed at the time of filing.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633